DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.

Response to Arguments
Regarding the arguments, Examiner respectfully disagrees. Applicant states that the system improves performance of the technical task of generating visualizations as noted in the amendments provided to claim 1, 15 and dependent claims 21-25, and therefore provides a technological improvement. The generation of the visualization of the subjects face, under broadest reasonable interpretation, are limitations under an abstract idea as noted in the below rejection. An improvement of the visualization and how this improves the improvement of skincare for a subject does not necessarily indicate a technological improvement, but indicates an improvement to the abstract idea. Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer and is beyond conventional use of components, as opposed to the efficiency of the process, or of any other technological aspect of the computer. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology. See MPEP 2106.05(a)II., notably “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 15-25 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-9 and 21-25 are related to a system. Claims 15-20 are related to a method. Accordingly, claims 1-18 are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A system for improving generation of predictive visualizations of a result of a skin treatment regimen, the system comprising: 
a server computing system comprising one or more computing devices; at least one physical collection device configured to produce a color indicative of a sweat pH of a subject on whose skin the physical collection device is placed; and a mobile computing device comprising: at least one processor; 
a display device; 
a camera; and a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the mobile computing device to: 
capture an original image of an area of interest of the skin of the subject; capture an image of the at least one physical collection device; 
determine the sweat pH of the subject by analyzing the color produced by the physical collection device; and 
transmit the sweat pH and the original image of the area of interest to the server computing system; wherein the server computing system is configured to: 
determine a skincare product recommendation based on the sweat pH; 
generate a visualization indicating a result of applying the skincare product to the area of interest based on the sweat pH, the original image of the area of interest, and the skincare product; and 
transmit the visualization to the mobile computing device; wherein the instructions further cause the mobile computing device to: 
receive and present the visualization to the subject;
capture an updated image of the area of interest of the skin of the subject after application of the skincare product to the area of interest; and
transmit the updated image of the area of interest to the server computing system; and
wherein the server computing system is further configured to;
detect differences between the updated image and the original image; and
use the differences between the updated image and the original image to improve a visualization for another subject. 

The Examiner submits the foregoing underlined limitations constitute a “certain methods of organizing human activity, specifically managing human interactions because the steps of determining the sweat pH of a subject, determining a skincare product based on the pH results and then “generating” a visualization indicating a result of applying the product are steps to manage the skin health of the subject. Additionally, the visualization of the subject is being “updated” after differences between the gathered updated image and the gathered original images have been “detected” are further used for the management of the skin health of the subject.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., display screen) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract.

Claims 2, 3 recites further data used for the determining step of the product recommendation, further reciting the abstract idea. Claims 5 and 6 further recites describing the generating a visualization step. Claim 21 recites further abstract idea steps by “detecting” signs of skin condition in the original and updated images, and use the differences to “determine” an effectiveness of the recommended product. Claim 22 recites the abstract idea further by reciting steps of using the effectiveness of the recommended product to be used for the recommendation of the product to other similar subjects. Claim 23 recites the similar subjects as being subjects with comparable sweat pH or environmental factors, thus further describing the abstract idea. Claim 24 recites further the differences between the skins of skin conditions as described in claim 21, thus further reciting the abstract idea.

Additionally, representative independent claim 15 includes limitations that recite at least one abstract idea. Specifically, independent claim 15 recites:

A method of improving generation of visualizations of subjects to indicate future predicted changes that result from a skin treatment regimen, the method comprising: 
capturing, by a mobile computing device, a first image of a physical collection device applied to a skin area of the subject, wherein the physical collection device changes color in response to a pH of sweat excreted by the skin area;  
LORL\69651AP d-x-17-capturing, by the mobile computing device, a second image of a face of the subject; 
determining, by the mobile computing device, the pH of the sweat excreted by the skin area based on the first image; 
transmitting, by the mobile computing device, the pH of the sweat and the second image of the face of the subject to a server computing system; 
receiving, by the mobile computing device from the server computing system, an indication of a recommended skincare product and a first visualization of the subject, wherein the recommended skincare product is determined by the server computing system based on at least the pH of the sweat, and wherein the first visualization of the subject is generated by the server computing system and includes the second image of the face of the subject modified to show future predicted changes in the face of the subject based at on at least the pH of the sweat, the recommended skincare product, and the second image of the face of the subject; and
presenting, by the mobile computing device, the first visualization of the subject to the subject;
capturing, by the mobile computing device, a third image of the face of the subject after application of the recommended skincare product;
transmitting, by the mobile computing device, the third image of the face of the subject; and
receiving, by the mobile computing device, an improved visualization for the subject, wherein the improved visualization of the subject is generated by the server computing system based in part on differences between the third image of the face of the subject and the first visualization of the subject.

The Examiner submits the foregoing underlined limitations constitute a “certain methods of organizing human activity, specifically managing human interactions because the steps of determining the sweat pH of a subject, determining a recommendation of a skincare product based on the pH results and the image of a subject and then “generating” a visualization indicating a result of applying the product based on the pH, the recommended product and the second image of the subject are steps to manage the skin health of the subject. Additionally, the improved visualization of the subject is being “generated” after differences between the gathered updated image and the gathered original images have been “detected” are further used for the management of the skin health of the subject.


Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., display screen) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract.

Claim 16 recites how the determination of a skincare product is further based on analyzing environmental information, thus further describing the abstract ideas. Claims 17, and 18 further recites determining the skin product based on a subject’s current skin condition, thus further describing the abstract idea. Claim 19 further describes the determining of pH step. 


2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

Regarding claim 1:

A system for improving generation of predictive visualizations of a result of a skin treatment regimen, the system comprising: 
a server computing system comprising one or more computing devices; at least one physical collection device configured to produce a color indicative of a sweat pH of a subject on whose skin the physical collection device is placed; and (merely data-gathering steps as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically  for PEG Step 2B)
a mobile computing device comprising: at least one processor; 
a display device; 
a camera; and 
a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the mobile computing device to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f))): 
capture an original image of an area of interest of the skin of the subject; capture an image of the at least one physical collection device (merely data-gathering steps as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically  for PEG Step 2B); 
determine the sweat pH of the subject by analyzing the color produced by the physical collection device; and 
transmit the sweat pH and the original image of the area of interest to the server computing system; wherein the server computing system is configured to (merely data-gathering steps as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically  for PEG Step 2B): 
determine a skincare product recommendation based on the sweat pH; 
generate a visualization indicating a result of applying the skincare product to the area of interest based on the sweat pH, the original image of the area of interest, and the skincare product; and 
transmit the visualization to the mobile computing device; wherein the instructions further cause the mobile computing device to: receive and present the visualization to the subject (merely post solution activity as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data) for PEG Step 2B);
capture an updated image of the area of interest of the skin of the subject after application of the skincare product to the area of interest; and
transmit the updated image of the area of interest to the server computing system; and (merely data-gathering steps as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically  for PEG Step 2B)
wherein the server computing system is further configured to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)));
detect differences between the updated image and the original image; and
use the differences between the updated image and the original image to improve a visualization for another subject. 

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the a server computing system comprising one or more computing devices and a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the mobile computing device, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of at least one physical collection device configured to produce a color indicative of a sweat pH of a subject on whose skin the physical collection device is placed, capture an image of an area of interest of the skin of the subject; capture an image of the at least one physical collection device using the camera and display device and further transmit the sweat pH and the image of the area of interest to the server computing system; wherein the server computing system and capturing an updated image and transmitting the updated image as described, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. The use of a camera to capture the physical collection device that is used to make a color to indicate pH is used as a step to gather data of color that is used to make the judgement of sweat pH. Further capturing another updated image of the AOI of the skin of the subject after the skincare application and transmitting the updated image to the server computing system (see MPEP § 2106.05(g), additionally note 2106.05(b) with the use of a particular machine with the involvement of extra solution activity).

Regarding the limitation of transmit the visualization to the mobile computing device; wherein the instructions further cause the mobile computing device to: receive and present the visualization to the subject, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea (see MPEP § 2106.05(g)).

Claim 15 recites similar additional elements to that of claim 1.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to recommend skincare products and provide predictions, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and the analogous independent claims do not recite additional elements that integrate the judicial exceptions into a practical application.

Additionally, the dependent claims do not further limit the abstract idea:

Claims 2-4, 16-18 further recites data gathering steps and transmitting the data for the determining step. Claims 7-9, recites further explanation of the data gathering steps regarding the placement of physical collection devices to gather data. Claim 19 recites further data gathering steps of capturing images within a tolerance to be used for the determining of pH step. Claim 20 merely recites the use of a machine learning model using different factors including lighting conditions, image angles, etc. to be used for the determination of the pH, and thus merely recites the use of a computer to carry out the abstract idea. Claim 25 merely recites the use of a convolutional neural network for detecting signs of the skin condition, and thus represents mere computer implementation.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the a server computing system comprising one or more computing devices and a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the mobile computing device, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of at least one physical collection device configured to produce a color indicative of a sweat pH of a subject on whose skin the physical collection device is placed, capture an image of an area of interest of the skin of the subject; capture an image of the at least one physical collection device using the camera and display device and further transmit the sweat pH and the image of the area of interest to the server computing system; wherein the server computing system and capturing an updated image and transmitting the updated image as described, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. The use of a camera to capture the physical collection device that is used to make a color to indicate pH is used as a step to gather data of color that is used to make the judgement of sweat pH. Further capturing another updated image of the AOI of the skin of the subject after the skincare application and transmitting the updated image to the server computing system (see MPEP § 2106.05(g) and (d)(II), , including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”), additionally note 2106.05(b) with the use of a particular machine with the involvement of extra solution activity).

Regarding the limitation of transmit the visualization to the mobile computing device; wherein the instructions further cause the mobile computing device to: receive and present the visualization to the subject, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-9 and 15-25 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686


/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        10/27/22